Citation Nr: 1009793	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  02-14 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to a rating higher than 40 percent for a low 
back disability, status postoperative discectomy of the 
lumbosacral spine with arthritis of the L2-L3, L3-L4, and L5-
S1 vertebrae.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) prior to December 5, 2007.


REPRESENTATION

Appellant represented by:	Mr. Samuel M. Tumey, Attorney




INTRODUCTION

The Veteran served on active duty in the Navy from August 
1967 to May 1971.  He appealed to the Board of Veterans' 
Appeals (Board) is from decisions by a Department of Veterans 
Affairs (VA) Regional Office (RO).


FINDING OF FACT

On March 8, 2010, prior to issuing a decision in this case, 
the Board received a statement from the Veteran (on VA Form 
21-4138 dated February 26, 2010) indicating he is withdrawing 
all of the claims at issue in this appeal.


CONCLUSION OF LAW

The criteria are met for withdrawal of the Veteran's 
Substantive Appeal concerning all of the claims at issue. 38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal (VA Form 
9 or equivalent statement) may be withdrawn in writing at any 
time before the Board promulgates a decision.  38 C.F.R. § 
20.202 (2009).  Withdrawal may be made by the appellant or by 
his authorized representative.  38 C.F.R. § 20.204 (2009).



Here, in a statement dated February 26, 2010, which the Board 
received on March 8, 2010, the Veteran indicated he is 
withdrawing all of the claims at issue in this appeal.  
Hence, there remain no allegations of errors of fact or law 
for appellate consideration concerning these claims.  
Accordingly, the Board does not have jurisdiction to review 
the appeal concerning these claims and they are dismissed.


ORDER

The appeal is dismissed as withdrawn.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


